                                                                                         Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 1 of 23



                                                                                   1 BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                     MITCHELL J. LANGBERG, SBN 171912
                                                                                   2 mlangberg@bhfs.com
                                                                                     2049 Century Park East, Suite 3550
                                                                                   3 Los Angeles, California 90067-3007
                                                                                     Telephone: 310.500.4600
                                                                                   4 Facsimile: 310.500.4602

                                                                                   5 BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                     Matthew J. McKissick (Pro Hac Vice Pending)
                                                                                   6 mmckissick@bhfs.com
                                                                                     100 North City Parkway, Suite 1600
                                                                                   7 Las Vegas, Nevada 89106
                                                                                     Telephone: 702.464.7054
                                                                                   8 Facsimile: 702.382.8135

                                                                                   9 Attorneys for Defendants
                                                                                     ROBINHOOD MARKETS, INC. and
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10 ROBINHOOD FINANCIAL, LLC

                                                                                  11
                                            2049 Cent ury Park East, Suite 3550




                                                                                                               UNITED STATES DISTRICT COURT
                                               Los Angel es, CA 90 067-3007




                                                                                  12
                                                    Attorney s at Law




                                                                                                            NORTHERN DISTRICT OF CALIFORNIA
                                                                                  13
                                                                                                                      SAN FRANCISCO DIVISION
                                                                                  14

                                                                                  15   O'SHEA JACKSON, SR. (p/k/a "ICE                  Case No. 3:21-cv-02304-LB
                                                                                       CUBE"), an individual,
                                                                                  16                                                    NOTICE OF MOTION AND
                                                                                                         Plaintiff,                     MOTION TO STRIKE
                                                                                  17                                                    PURSUANT TO CALIFORNIA
                                                                                             v.                                         CODE OF CIVIL PROCEDURE §
                                                                                  18                                                    425.16 ET. SEQ.
                                                                                       ROBINHOOD MARKETS, INC., a
                                                                                  19   Delaware corporation; ROBINHOOD                  Date     June 3, 2021
                                                                                       FINANCIAL LLC, a Delaware limited                Time:    9:30 a.m.
                                                                                  20   liability company,                               Dept:    Courtroom B, 15th Floor
                                                                                  21                     Defendants.                    Magistrate Judge:
                                                                                                                                               Honorable Laurel Beeler
                                                                                  22

                                                                                  23         PLEASE TAKE NOTICE that, on June 3, 2021, at 9:30 a.m., or as soon
                                                                                  24   thereafter as counsel may be heard in Courtroom B, 15th Floor of the above-entitled
                                                                                  25   court, Defendants Robinhood Markets, Inc. and Robinhood Financial, LLC
                                                                                  26   (collectively, “Defendants”), by and through their attorneys and pursuant to
                                                                                  27   California Code of Civil Procedure § 425.16 et seq. will and do hereby move the
                                                                                  28   Court to strike Plaintiff O’Shea Jackson’s (“Plaintiff”) Second, Third, and Fourth
                                                                                                                                  -1-                  CASE NO. 3:21-cv-02304-LB
                                                                                                  NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                   PROCEDURE § 425.16 ET. SEQ.
                                                                                         Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 2 of 23



                                                                                   1   Claims for Relief as stated in his Complaint (the "State Law claims") in their entirety.
                                                                                   2         Defendants move to strike on the grounds that Plaintiff’s State Law Claims
                                                                                   3   arise from Defendants exercising their First Amendment rights of free speech on a
                                                                                   4   matter of public interest and that Plaintiff cannot satisfy his burden to show that his
                                                                                   5   claims are legally tenable. Specifically, Plaintiff lacks standing under federal and
                                                                                   6   state law, Defendants are immune under § 230 of the Communications Decency Act,
                                                                                   7   Defendants’ news article does not satisfy the commercial use requirement for each
                                                                                   8   of Plaintiff’s State Law Claims, Plaintiff’s claims are barred by the First Amendment,
                                                                                   9   Plaintiff’s claims are preempted by federal copyright law, and Plaintiff otherwise has
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   not plead tenable claims.
                                                                                  11         This motion is based upon this Notice, the following memorandum of points
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   and authorities, the concurrently filed Request for Judicial Notice and declarations,
                                                    Attorney s at Law




                                                                                  13   the pleadings and records contained herein, on such other argument and evidence as
                                                                                  14   may be presented at the hearing, and all matters of which this Court may take judicial
                                                                                  15   notice.
                                                                                  16

                                                                                  17   Dated: April 22, 2021                        BROWNSTEIN HYATT FARBER
                                                                                                                                    SCHRECK, LLP
                                                                                  18

                                                                                  19
                                                                                                                                   By: /s/ Mitchell J. Langberg
                                                                                  20                                                  MITCHELL J. LANGBERG
                                                                                                                                      Attorneys for Defendants
                                                                                  21                                                  ROBINHOOD MARKETS, INC.
                                                                                                                                      AND ROBINHOOD FINANCIAL,
                                                                                  22                                                  LLC
                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28
                                                                                                                                 -2-                    CASE NO. 3:21-cv-02304-LB
                                                                                                 NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                  PROCEDURE § 425.16 ET. SEQ.
                                                                                          Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 3 of 23



                                                                                   1                                          TABLE OF CONTENTS
                                                                                   2                                                                                                                 Page
                                                                                   3   I.     INTRODUCTION ........................................................................................... 1
                                                                                   4   II.    STATEMENT OF FACTS.............................................................................. 2
                                                                                       III.   ARGUMENT .................................................................................................. 4
                                                                                   5          A.  California's Anti-SLAPP Law In Federal Court ................................... 4
                                                                                   6          B.  The Article Meets The First Prong Of The Anti-SLAPP
                                                                                                  Analysis ................................................................................................. 5
                                                                                   7          C.  Plaintiff's State Law Claims Must Be Dismissed Because He
                                                                                   8              Cannot Meet His Burden Under The Second Prong Of The Anti-
                                                                                                  SLAPP Analysis .................................................................................... 7
                                                                                   9              1.     Plaintiff lacks standing for his State Law Claims under
                                                                                                         both state and federal law. .......................................................... 7
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10              2.     Section 230 of the Communications Decency Act
                                                                                  11                     provides an absolute immunity for all of Plaintiff's State
                                                                                                         Law Claims ............................................................................... 10
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12              3.     Plaintiff cannot meet the second prong of the anti-SLAPP
                                                    Attorney s at Law




                                                                                                         analysis because the Article does not satisfy the
                                                                                  13                     commercial use requirement for each of his state claims ......... 12
                                                                                  14              4.     Plaintiff's state claims all fail because they are barred, as a
                                                                                                         matter of law, by the First Amendment .................................... 13
                                                                                  15              5.     Plaintiff's state claims are preempted by federal copyright
                                                                                                         law ............................................................................................. 15
                                                                                  16   IV.    CONCLUSION ............................................................................................. 17
                                                                                  17

                                                                                  18

                                                                                  19
                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28
                                                                                                                                               -i-                            CASE NO. 3:21-cv-02304-LB
                                                                                                 NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                  PROCEDURE § 425.16 ET. SEQ.
                                                                                           Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 4 of 23



                                                                                   1
                                                                                                                              TABLE OF AUTHORITIES
                                                                                   2

                                                                                   3                                                                                                                    Page(s)

                                                                                   4   Federal Cases
                                                                                   5   Allen v. National Video, Inc.
                                                                                   6      610 F.Supp. 612 (S.D.N.Y. 1985) ...................................................................... 12

                                                                                   7   Bolger v. Youngs Drug Prods. Co.,
                                                                                          463 U.S. 60 (1983) ............................................................................................. 13
                                                                                   8

                                                                                   9   California Federal S. & L. Assn. v. Guerra,
                                                                                         479 U.S. 272 (1987) ........................................................................................... 15
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10
                                                                                       Callahan v. Ancestry.com, Inc.,
                                                                                  11
                                            2049 Cent ury Park East, Suite 3550




                                                                                         Case No. 20-cv-08437-LB, 2021 WL 783524 (N.D. Cal. Mar. 3,
                                               Los Angel es, CA 90 067-3007




                                                                                  12     2021) ............................................................................................................. 10, 11
                                                    Attorney s at Law




                                                                                  13   Carafano v. Metrosplash.com, Inc.,
                                                                                  14     339 F.3d 1119 (9th Cir. 2003) ............................................................................ 10
                                                                                  15   DC Comics v. Pac. Pictures Corp.,
                                                                                         706 F.3d 1009 (9th Cir. 2013) .............................................................................. 4
                                                                                  16

                                                                                  17   Downing v. Abercrombie & Fitch,
                                                                                         265 F.3d 994 (9th Cir. 2001) .............................................................................. 14
                                                                                  18

                                                                                  19
                                                                                       Ebeid v. Facebook, Inc.,
                                                                                         2019 WL 2059662 (N.D. Cal. May 9, 2019) ..................................................... 10
                                                                                  20
                                                                                       Edgar v. MITE Corp.
                                                                                  21     457 U.S. 624 (1982) ........................................................................................... 15
                                                                                  22
                                                                                       In re Google, Inc. Privacy Policy Litig.,
                                                                                  23      No. C-12-01382-PSG, 2013 WL 6248499 (N.D. Cal. Dec. 3, 2013) .................. 8
                                                                                  24   Hebrew University of Jerusalem v. General Motors LLC,
                                                                                  25     878 F.Supp. 2d 1021 (C.D. Cal 2012), vacated, 2015 WL 9653154
                                                                                         (C.D. Cal. 2015) ................................................................................................. 13
                                                                                  26

                                                                                  27   Lee v. Am. Nat. Ins. Co.,
                                                                                          260 F.3d 997 (9th Cir. 2001) ................................................................................ 7
                                                                                  28
                                                                                                                                                   -ii-                            CASE NO. 3:21-cv-02304-LB
                                                                                                   NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                    PROCEDURE § 425.16 ET. SEQ.
                                                                                          Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 5 of 23



                                                                                   1   Maloney v. T3Media, Inc.,
                                                                                   2     853 F.3d 1004 (9th Cir. 2017) .............................................................................. 6

                                                                                   3   Sarver v. Chartier,
                                                                                          813 F.3d 891 (9th Cir. 2016) ................................................................................ 5
                                                                                   4

                                                                                   5   Spokeo, Inc. v. Robins,
                                                                                          136 S. Ct. 1540 (2016) ..................................................................................... 7, 8
                                                                                   6
                                                                                       Thomas v. Fry's Elecs., Inc.,
                                                                                   7
                                                                                         400 F.3d 1206 (9th Cir. 2005) .............................................................................. 4
                                                                                   8
                                                                                       Tin Pan Appel v. Miller Brewing Co.,
                                                                                   9      737 F.Supp. 826 (S.D.N.Y. 1990) ...................................................................... 12
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10
                                                                                       Wendt v. Host Intl'l, Inc.,
                                                                                  11     125 F.3d 806 (9th Cir. 1997) .............................................................................. 13
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   White v. Samsung Electronics America, Inc.,
                                                    Attorney s at Law




                                                                                  13     971 F.2d 1385 (9th Cir. 1992) .................................................................. 8, 12, 13
                                                                                  14   Yeager v. Cingular Wireless LLC,
                                                                                          673 F.Supp.2d 1089 (E.D. Cal. Dec. 7, 2009) ................................................... 14
                                                                                  15

                                                                                  16   California Cases
                                                                                  17   Barrett v. Rosenthal,
                                                                                  18
                                                                                         40 Cal. 4th 33 (2006) ............................................................................................ 6

                                                                                  19   Barry v. State Bar of California,
                                                                                         2 Cal. 5th 318 (2017) ............................................................................................ 4
                                                                                  20

                                                                                  21
                                                                                       Briggs v. Eden Council for Hope & Opportunity,
                                                                                          19 Cal. 4th 1106 (1999) ........................................................................................ 4
                                                                                  22
                                                                                       City of Cotati v. Cashman,
                                                                                  23      29 Cal. 4th 69 (2002) ............................................................................................ 5
                                                                                  24
                                                                                       FilmOn.com Inc. v. DoubleVerify Inc.,
                                                                                  25      7 Cal. 5th 133 (2019) ............................................................................................ 6
                                                                                  26
                                                                                       Fleet v. CBS, Inc.,
                                                                                  27      50 Cal.App.4th 1911 (1996) ......................................................................... 15, 16
                                                                                  28
                                                                                                                                               - iii -                         CASE NO. 3:21-cv-02304-LB
                                                                                                   NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                    PROCEDURE § 425.16 ET. SEQ.
                                                                                           Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 6 of 23



                                                                                   1   Gilbert v. Sykes,
                                                                                   2      147 Cal. App. 4th 13 (2007) ................................................................................. 6

                                                                                   3   Kashian v. Harriman,
                                                                                         98 Cal. App. 4th 892............................................................................................. 5
                                                                                   4

                                                                                   5   Navellier v. Sletten,
                                                                                         29 Cal. 4th 82 (2002) ............................................................................................ 5
                                                                                   6
                                                                                       Nygard, Inc. v. Uusi-Kerttula,
                                                                                   7
                                                                                         159 Cal. App. 4th 1027 (2008) ............................................................................. 6
                                                                                   8
                                                                                       Traditional Cat Ass'n, Inc. v. Gilbreath,
                                                                                   9      118 Cal. App. 4th 392........................................................................................... 5
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10
                                                                                       Wong v. Jing,
                                                                                  11     189 Cal. App. 4th 1354 (2010) ............................................................................. 5
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   Federal Statutes
                                                    Attorney s at Law




                                                                                  13
                                                                                       17 U.S.C.
                                                                                  14      § 301(a) ............................................................................................................... 15
                                                                                  15   47 U.S.C.
                                                                                  16      § 230(c)(1) .......................................................................................................... 10
                                                                                          § 230(e)(3) .......................................................................................................... 10
                                                                                  17

                                                                                  18
                                                                                       California Statutes

                                                                                  19   California Business & Professions Code
                                                                                          § 17200 ................................................................................................... 10, 12, 16
                                                                                  20      § 17204 ................................................................................................................. 8
                                                                                  21
                                                                                       California Civil Code
                                                                                  22      § 3344 ........................................................................................................... 10, 16
                                                                                  23
                                                                                          § 3344(a) ......................................................................................................... 8, 12

                                                                                  24   California Code of Civil Procedure
                                                                                          § 425.16 ............................................................................................................ 2, 4
                                                                                  25
                                                                                          § 425.16(a)(1) ....................................................................................................... 4
                                                                                  26      § 425.16(b)(1) ....................................................................................................... 4
                                                                                          § 425.16(e) ............................................................................................................ 5
                                                                                  27

                                                                                  28
                                                                                                                                                   - iv -                           CASE NO. 3:21-cv-02304-LB
                                                                                                    NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                     PROCEDURE § 425.16 ET. SEQ.
                                                                                            Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 7 of 23



                                                                                   1                 MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                   2   I.      INTRODUCTION
                                                                                   3           Robinhood Snacks ("Snacks") are daily and weekly newsletters that deliver
                                                                                   4   financial news, analysis, and insights in a format and tone that distinguishes them
                                                                                   5   from stereotypical dry financial reporting. One way Snacks accomplishes this is by
                                                                                   6   including pop culture references and images that relate to the subject matter of the
                                                                                   7   content, usually using the references and images to make light of the newsworthy
                                                                                   8   topic to make it more relatable to readers.
                                                                                   9           Plaintiff brought this meritless lawsuit because a Snacks newsletter entitled
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   "Why are tech stocks falling?" had the temerity to introduce a serious topic of
                                                                                  11   significant public interest—stock market corrections—by including a still frame from
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   the movie "Are We Done Yet?" along with the caption, "Correct yourself, before you
                                                    Attorney s at Law




                                                                                  13   wreck yourself."
                                                                                  14           As Plaintiff would have it, because his movie character was depicted in the
                                                                                  15   still frame and because he claims to be known for the ubiquitous and oft-parodied
                                                                                  16   phrase "check yo self before you wreck yo self," Defendants are liable for
                                                                                  17   misappropriating his name and likeness and engaging in unfair competition (under
                                                                                  18   California law) and for violating the Lanham Act (under federal law).
                                                                                  19           Plaintiff's lawsuit is a classic strategic lawsuit against public participation
                                                                                  20   ("SLAPP"). Snacks are available for anyone to access on the Internet. Therefore,
                                                                                  21   they are published in a public forum. Snacks report digestible news on business, the
                                                                                  22   markets, and the economy. Therefore, Snacks content is a matter of public interest.
                                                                                  23   Pursuant to California's anti-SLAPP law, Plaintiff's State Law Claims must be
                                                                                  24   dismissed because he cannot possibly demonstrate a likelihood of success on the
                                                                                  25   merits. Beside the fact that he lacks standing to assert his claims because he has not
                                                                                  26   suffered any cognizable damages, there are several absolute legal defenses that he
                                                                                  27   cannot overcome. His state claims are barred by Section 230 of the Communications
                                                                                  28   Decency Act and by copyright preemption. They are also barred based on the First
                                                                                                                                 -1-                   CASE NO. 3:21-cv-02304-LB
                                                                                                 NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                  PROCEDURE § 425.16 ET. SEQ.
                                                                                             Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 8 of 23



                                                                                   1   Amendment.
                                                                                   2            As a result, Plaintiff’s State Law Claims should be dismissed pursuant to
                                                                                   3   California Code of Civil Procedure section 425.16—California's anti-SLAPP law.
                                                                                   4   II.      STATEMENT OF FACTS
                                                                                   5            The majority of Plaintiff's allegations have nothing to do with the merits (or
                                                                                   6   lack thereof) of his claims. Instead, they are clearly intended to garner publicity for
                                                                                   7   Plaintiff. In asserting his meritless claims as a public relations stunt, Plaintiff
                                                                                   8   apparently has no regard for the burden he places on the Court.
                                                                                   9            Separating Plaintiff's ostensible indignation about Robinhood from his
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   substantive allegations, Plaintiff's claims are based on a single event—the publication
                                                                                  11   of a Snacks newsletter entitled "Why are tech stocks falling?" on March 8, 2021 (the
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   "Article").1 Plaintiff characterizes this news and commentary piece in conclusory
                                                    Attorney s at Law




                                                                                  13   fashion as an "advertisement . . . for Robinhood's financial services and products[.]"2
                                                                                  14   Yet, on its face, the Article is far from an advertisement.3 It is quite obviously a
                                                                                  15   report on topical financial news regarding a correction in the price of "tech stocks,"
                                                                                  16   complimented by some associated commentary.4
                                                                                  17            To introduce the topic in a light and humorous way, the Article leads with a
                                                                                  18   photograph and the tagline, "correct yourself, before you wreck yourself."5 Plaintiff
                                                                                  19   alleges the photograph depicts his "image and likeness."6 He conveniently leaves out
                                                                                  20   that the photograph is actually a still shot which depicts his character from the movie,
                                                                                  21   1
                                                                                         Compl., ¶ 26 – ECF No. 1. Citations refer to material in the Electronic Case File
                                                                                       (“ECF”), where appropriate, pinpoint citations are to the ECF-generated page numbers at
                                                                                  22   the top of documents.
                                                                                       2
                                                                                         Id.
                                                                                  23   3
                                                                                         Compl. Ex. 1 – ECF No. 1-1, 1-8.
                                                                                       4
                                                                                         The Article explains that a drop of 10% or more from a stock's (or index's or market's)
                                                                                  24   most recent high is a correction and a drop of 20% turns a correction into a "bear market."
                                                                                       The Article reports that, just days before, the Nasdaq had momentarily been down 12%
                                                                                  25   since its recent high. The Article informs readers that just five high-profile tech stocks
                                                                                       make up 21% of the S&P 500's value. It then goes on to comment that many investors
                                                                                  26   believe the tech sector is overvalued, leading to the Article's overall educational takeaway:
                                                                                       corrections are normal but necessary to correct the price of overvalued stock, "like a small
                                                                                  27   dip in the hill toward reaching investing goals."
                                                                                       5
                                                                                         Id.
                                                                                  28   6
                                                                                         Compl., ¶ 26 – ECF No. 1.
                                                                                                                                   -2-                     CASE NO. 3:21-cv-02304-LB
                                                                                                  NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                   PROCEDURE § 425.16 ET. SEQ.
                                                                                          Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 9 of 23



                                                                                   1   "Are We Done Yet?"7—a copyrighted work he does not own.8 The still shot, itself,
                                                                                   2   was obtained from The Everett Collection, an online third-party image aggregator, to
                                                                                   3   which Snacks maintained an annual paid subscription.9 Plaintiff also incorrectly
                                                                                   4   claims the tagline is a misquote of "the most well-known lyric" from one of his
                                                                                   5   songs.10
                                                                                   6         Though the Article does not even mention his stage name, Plaintiff felt
                                                                                   7   compelled to allege that "Ice Cube" is a federally registered trademark, bearing the
                                                                                   8   Registration Number 3717252.11 That registration is a word mark for "Ice Cube" for
                                                                                   9   musical sound recordings, musical video recordings, clothing and entertainment,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   namely, acting services and live musical performances.12 The referenced trademark
                                                                                  11   never appears in the Article, nor has Plaintiff claimed to own a registered trademark
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   for any song lyric.
                                                    Attorney s at Law




                                                                                  13         Anyone could be forgiven for being confused as to why Plaintiff's complaint
                                                                                  14   includes allegations regarding his trademark because he does not allege a trademark
                                                                                  15   infringement. Nor does he allege a copyright infringement. Instead, Plaintiff merely
                                                                                  16   claims that the Article—a news report and related commentary—"creates the false
                                                                                  17   impression that [Plaintiff] supports and endorses Robinhood's products and
                                                                                  18   services."13
                                                                                  19         By using an image from a movie in which Plaintiff was cast and comically
                                                                                  20   parodying a ubiquitous phrase, Plaintiff claims that "Defendants' conduct will
                                                                                  21   damage [Plaintiff's] ability to enjoy, maintain, and exploit his hard-won recognition
                                                                                  22   – and indeed, threatens to disrupt his contractual relationships with current and
                                                                                  23   pending third-part endorsements."14
                                                                                  24
                                                                                       7
                                                                                         Fact No. 1, Request for Judicial Notice.
                                                                                  25   8
                                                                                         Fact Nos. 2 & 3, Request for Judicial Notice.
                                                                                       9
                                                                                         Declaration of J. Burgess, ¶ 5.
                                                                                  26   10
                                                                                          Compl, ¶ 27 – ECF No. 1.
                                                                                       11
                                                                                          Compl, ¶ 24 – ECF No. 1.
                                                                                  27   12
                                                                                          Fact No. 4, Request for Judicial Notice.
                                                                                       13
                                                                                          Compl, ¶ 27 – ECF No. 1.
                                                                                  28   14
                                                                                         Compl, ¶ 39 – ECF No. 1.
                                                                                                                                  -3-                  CASE NO. 3:21-cv-02304-LB
                                                                                                  NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                   PROCEDURE § 425.16 ET. SEQ.
                                                                                         Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 10 of 23



                                                                                   1          Remarkably, Plaintiff does not identify a single lost sale or other particular
                                                                                   2   damage resulting from Defendants' alleged misconduct, despite the fact that he is
                                                                                   3   required to do so to establish standing under both federal and state law.
                                                                                   4   III.   ARGUMENT
                                                                                   5          Meritless state law claims that arise from a defendant's exercise of the First
                                                                                   6   Amendment right of free speech on matters of public interest must be stricken
                                                                                   7   pursuant to California's anti-SLAPP statute.
                                                                                   8          A.     California's Anti-SLAPP Law In Federal Court
                                                                                   9          California Code of Civil Procedure section 425.16 (the "anti-SLAPP Statute")
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   applies to state law claims that are filed in federal court. Thomas v. Fry's Elecs., Inc.,
                                                                                  11   400 F.3d 1206, 1206–07 (9th Cir. 2005); DC Comics v. Pac. Pictures Corp., 706 F.3d
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   1009, 1015 (9th Cir. 2013)
                                                    Attorney s at Law




                                                                                  13          Pursuant to the anti-SLAPP Statute, any "cause of action against a person
                                                                                  14   arising from any act … in furtherance of the person's right of … free speech … in
                                                                                  15   connection with a public issue shall be subject to a special motion to strike, unless
                                                                                  16   the court determines that the plaintiff has established that there is a probability that
                                                                                  17   the plaintiff will prevail on the claim." Cal. Code Civ. Proc. § 425.16(b)(1). Section
                                                                                  18   425.16 is to "be construed broadly." Cal. Code Civ. Proc. § 425.16(a)(1); Briggs v.
                                                                                  19   Eden Council for Hope & Opportunity, 19 Cal. 4th 1106, 1121–1122 (1999).
                                                                                  20          A two-pronged process determines whether a cause of action must be stricken
                                                                                  21   under the anti-SLAPP Statute. Under the first prong, the court decides whether the
                                                                                  22   defendant has made a threshold showing that the challenged cause of action is one
                                                                                  23   "arising from protected activity." Barry v. State Bar of California, 2 Cal. 5th 318,
                                                                                  24   321 (2017).
                                                                                  25          If the defendant's activity is protected, under the second prong, the plaintiff
                                                                                  26   then bears the burden to demonstrate "a probability of prevailing on the claim." Id.
                                                                                  27   That is, plaintiff "must demonstrate that the complaint is both legally sufficient and
                                                                                  28   supported by a sufficient prima facie showing of facts to sustain a favorable judgment
                                                                                                                                  -4-                    CASE NO. 3:21-cv-02304-LB
                                                                                                NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                 PROCEDURE § 425.16 ET. SEQ.
                                                                                         Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 11 of 23



                                                                                   1   if the evidence submitted by the plaintiff is credited." Navellier v. Sletten, 29 Cal.
                                                                                   2   4th 82, 89 (2002).
                                                                                   3         Critically, under the second prong, a defendant does not "have to make a
                                                                                   4   preemptive factual showing to negate what [plaintiff] might present to satisfy [its]
                                                                                   5   burden." Wong v. Jing, 189 Cal. App. 4th 1354, 1369 (2010) (emphasis added).
                                                                                   6   "The court accept[s] as true the evidence favorable to the plaintiff [citation] and
                                                                                   7   evaluate[s] the defendant's evidence only to determine if it has defeated that
                                                                                   8   submitted by the plaintiff as a matter of law." Id. In order to show a probability of
                                                                                   9   success on the merits under prong two, plaintiff must defeat any privilege or legal
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   defenses raised by the defendant. Kashian v. Harriman, 98 Cal. App. 4th 892, 926–
                                                                                  11   927. This includes any constitutional defenses. Traditional Cat Ass'n, Inc. v.
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   Gilbreath, 118 Cal. App. 4th 392, 398 (the anti-SLAPP statute "contemplates
                                                    Attorney s at Law




                                                                                  13   consideration of the substantive merits of the plaintiff's complaint, as well as all
                                                                                  14   available defenses to it, including, but not limited to constitutional defenses.").
                                                                                  15         Where the defendant has made a prima facie showing that the plaintiff's claims
                                                                                  16   arise from protected activity and plaintiff fails to establish a reasonable probability
                                                                                  17   of prevailing on his claims, those claims must be stricken. See Sarver v. Chartier,
                                                                                  18   813 F.3d 891, 901 (9th Cir. 2016).
                                                                                  19         B.       The Article Meets The First Prong Of The Anti-SLAPP Analysis
                                                                                  20         The March 8 Snacks Newsletter, its use of a movie still frame, and its parody
                                                                                  21   of a song lyric meets the first prong of the anti-SLAPP test because it is protected
                                                                                  22   free speech. To meet the first prong of the anti-SLAPP analysis, a defendant is not
                                                                                  23   required to show that a claim "has had, or will have, the actual effect of chilling the
                                                                                  24   defendant's exercise of free speech." City of Cotati v. Cashman, 29 Cal. 4th 69, 75
                                                                                  25   (2002). Thus, a defendant meets the first prong merely if it shows "the conduct
                                                                                  26   underlying the plaintiff's cause of action" was "itself" an "act in furtherance of the
                                                                                  27   right of petition or free speech." Id. at 78.
                                                                                  28         Acts qualifying for such protection are defined in California Code of Civil
                                                                                                                                  -5-                   CASE NO. 3:21-cv-02304-LB
                                                                                                  NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                   PROCEDURE § 425.16 ET. SEQ.
                                                                                         Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 12 of 23



                                                                                   1   Procedure 425.16(e):
                                                                                   2                (1) any written or oral statement or writing made before a
                                                                                                    legislative, executive, or judicial proceeding, or any other
                                                                                   3                official proceeding authorized by law;
                                                                                   4                (2) any written or oral statement or writing made in
                                                                                                    connection with an issue under consideration or review by
                                                                                   5                a legislative, executive, or judicial body, or any other
                                                                                                    official proceeding authorized by law;
                                                                                   6
                                                                                                    (3) any written or oral statement or writing made in a place
                                                                                   7                open to the public or a public forum in connection with an
                                                                                                    issue of public interest; or
                                                                                   8
                                                                                                    (4) any other conduct in furtherance of the exercise of the
                                                                                   9                constitutional right of petition or the constitutional right of
                                                                                                    free speech in connection with a public issue or an issue of
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10                public interest.
                                                                                  11         The Article clearly meets the criteria of both Subsections (e)(3) and (e)(4).
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   First, websites that are accessible to the public are "public forums" for purposes of
                                                    Attorney s at Law




                                                                                  13   the anti-SLAPP Statute. Barrett v. Rosenthal, 40 Cal. 4th 33, 41 n. 4 (2006); Maloney
                                                                                  14   v. T3Media, Inc., 853 F.3d 1004, 1010 n. 3 (9th Cir. 2017) (posting of photographs
                                                                                  15   on websites accessible to the public is a publication in a public forum). To be clear,
                                                                                  16   although Snacks are free to the public, it would not matter whether a subscription
                                                                                  17   was required, nor does it matter whether the public can contribute to the content.
                                                                                  18   "[A] newspaper or magazine need not be an open forum to be a public forum—it is
                                                                                  19   enough that it can be purchased and read by members of the public." Nygard, Inc. v.
                                                                                  20   Uusi-Kerttula, 159 Cal. App. 4th 1027, 1037–1038 (2008).
                                                                                  21         The term "public interest" is construed broadly. Gilbert v. Sykes, 147 Cal.
                                                                                  22   App. 4th 13, 23 (2007). Indeed, "[a]ny issue in which the public takes an interest is
                                                                                  23   of 'public interest.'" Id. at 1039. To be sure, reporting and commenting on financial
                                                                                  24   news to educate and inform the public about a price correction in one segment of the
                                                                                  25   stock market is a matter of general public interest. The use of an image and tagline
                                                                                  26   to help illustrate the point does not change that. Even if the image and tagline were
                                                                                  27   to be considered independently of the text of the article, to merit protection, the issue
                                                                                  28   need not be significant or of any particular social utility. FilmOn.com Inc. v.
                                                                                                                                 -6-                     CASE NO. 3:21-cv-02304-LB
                                                                                                NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                 PROCEDURE § 425.16 ET. SEQ.
                                                                                         Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 13 of 23



                                                                                   1   DoubleVerify Inc., 7 Cal. 5th 133, 246 (2019).
                                                                                   2         Because the Article pertains to a matter of public interest and particularly
                                                                                   3   because it was published in a public forum, Defendants' meet the first prong of the
                                                                                   4   anti-SLAPP analysis.
                                                                                   5         C.     Plaintiff's State Law Claims Must Be Dismissed Because He Cannot
                                                                                                    Meet His Burden Under The Second Prong Of The Anti-SLAPP
                                                                                   6                Analysis
                                                                                   7         Under the second prong, Plaintiff cannot show that his claims are legally
                                                                                   8   tenable, and he cannot overcome Defendants' legal defenses. As noted above,
                                                                                   9   Defendants have no obligation to preempt Plaintiff's showing. However, because
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   Plaintiff's state claims fail as a matter of law, Defendants address some of the key
                                                                                  11   points that demonstrate that Plaintiff cannot meet his burden.
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12                1.      Plaintiff lacks standing for his State Law Claims under both
                                                    Attorney s at Law




                                                                                                            state and federal law.
                                                                                  13

                                                                                  14         A plaintiff asserting state law claims in federal court must satisfy the requisite
                                                                                  15   injury requirement to establish standing under Article III. Lee v. Am. Nat. Ins. Co.,
                                                                                  16   260 F.3d 997, 1002 (9th Cir. 2001). Here, Plaintiff lacks standing under both Article
                                                                                  17   III and state law.
                                                                                  18         To invoke the powers of the Court under Article III, Plaintiff must show that
                                                                                  19   he: (1) suffered an injury (2) that is fairly traceable to Defendants' conduct, and (3)
                                                                                  20   that is likely to be redressed by a favorable judicial decision. Spokeo, Inc. v. Robins,
                                                                                  21   136 S. Ct. 1540, 1547 (2016) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555,
                                                                                  22   560–61 (1992)). At the pleading stage, Plaintiff is required to "clearly allege facts"
                                                                                  23   demonstrating each element. Id. (citation omitted). Satisfaction of this three-part
                                                                                  24   Article III standing test ensures that this Court does not exceed its constitutional
                                                                                  25   authority. Id.
                                                                                  26         Injury-in-fact is the "'first and foremost' of standing's three elements." Id.
                                                                                  27   (quoting Steel Co. v. Citizens for Better Environment, 523 U.S. 83, 103 (1998). As
                                                                                  28   a constitutional requirement, the failure to show an injury-in-fact cannot be cured by
                                                                                                                                 -7-                    CASE NO. 3:21-cv-02304-LB
                                                                                                NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                 PROCEDURE § 425.16 ET. SEQ.
                                                                                         Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 14 of 23



                                                                                   1   relying on a statute that grants the right to sue to a plaintiff "who would not otherwise
                                                                                   2   have standing." Id. at 1548 (citation omitted). To satisfy this requirement, Plaintiff
                                                                                   3   must show "'an invasion of a legally protected interest' that is 'concrete and
                                                                                   4   particularized' and 'actual or imminent, not conjectural or hypothetical.'" Id. (quoting
                                                                                   5   Lujan, 504 U.S. at 560). To be concrete, the injury "must be 'de facto'; that is, it must
                                                                                   6   actually exist.... [and be] 'real,' and not 'abstract.' " Id. (citing dictionaries). To be
                                                                                   7   particularized, the injury must "'affect the plaintiff in a personal and individual way.'"
                                                                                   8   Id. (quoting    Lujan, 504 U.S. at 560 n.1).        Importantly, both requirements—
                                                                                   9   concreteness and particularization—must be established; one alone is not enough.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   See id.
                                                                                  11         Plaintiff's State Law Claims each require an actual injury grounded in fact
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   which was caused by Defendants' conduct. To have standing under California's
                                                    Attorney s at Law




                                                                                  13   Unfair Competition Law ("UCL"), the plaintiff must have "suffered an injury in fact
                                                                                  14   and [have] lost money or property as a result of the unfair competition." Cal. Bus.
                                                                                  15   & Prof. § 17204 (emphasis added). Similarly, standing under California's statutory
                                                                                  16   misappropriation of likeness framework requires that the plaintiff be "injured as a
                                                                                  17   result" of the defendant's conduct. Cal. Civ. Code § 3344(a) (emphasis added). An
                                                                                  18   essential element of a common law right of publicity claim under California law
                                                                                  19   requires a "resulting injury." White v. Samsung Electronics America, Inc., 971 F.2d
                                                                                  20   1385, 1397 (9th Cir. 1992) (emphasis added).
                                                                                  21         In this Court, the injury-in-fact element is a formidable barrier to entry in many
                                                                                  22   instances involving Internet-based conduct. See In re Google, Inc. Privacy Policy
                                                                                  23   Litig., No. C-12-01382-PSG, 2013 WL 6248499, at *4 (N.D. Cal. Dec. 3, 2013)
                                                                                  24   ("[T]hough injury-in-fact may not generally be Mount Everest. . . in the Northern
                                                                                  25   District of California, the doctrine might still reasonably be described as
                                                                                  26   Kilimanjaro."). Where a plaintiff alleges that the defendant profited from the use of
                                                                                  27   his or her likeness, simply pointing to the defendant's profits is insufficient to confer
                                                                                  28   standing. Id. at 5 ("[A] plaintiff must do more than point to the dollars in a
                                                                                                                                  -8-                    CASE NO. 3:21-cv-02304-LB
                                                                                                 NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                  PROCEDURE § 425.16 ET. SEQ.
                                                                                            Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 15 of 23



                                                                                   1   defendant's pocket; he must sufficiently allege that in the process he lost dollars of
                                                                                   2   his own.").
                                                                                   3            Here, Plaintiff fails to establish any injury that is both concrete and
                                                                                   4   particularized.     Plaintiff fails to explain how the Article explicitly misleads
                                                                                   5   consumers. The Complaint is similarly devoid of any facts demonstrating that the
                                                                                   6   Article creates the misimpression that Plaintiff sponsors, endorses, or is affiliated
                                                                                   7   with Defendants—the alleged harms are merely conclusory statements with no
                                                                                   8   factual basis. For example, Plaintiff alleges that Defendants' conduct "threatens to
                                                                                   9   disrupt his contractual relationships with current and pending third-party
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   endorsements," and that he will suffer a "diversion of trade" and "loss of profits" by
                                                                                  11   virtue of Defendants' conduct without offering any details showing a diversion of
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   trade or loss of profits.15
                                                    Attorney s at Law




                                                                                  13            Plaintiff's proffered injuries are purely speculative—they do not actually exist.
                                                                                  14   Plaintiff fails to allege any real-world examples where a contractual relationship was
                                                                                  15   disrupted or where he suffered a value reduction in any property interest he may have.
                                                                                  16   In doing so, Plaintiff fails to make the factual connection showing how Defendants'’
                                                                                  17   conduct resulted in economic harm. The gist of Plaintiff's complaint is that he was
                                                                                  18   offended by Defendants' use of an image from a movie in which he was cast and by
                                                                                  19   comically referencing a ubiquitous phrase. Not only does Plaintiff have no legally
                                                                                  20   cognizable interest in the materials in which he relies, being offended is simply not
                                                                                  21   enough to invoke the powers of the Court. Ultimately, Plaintiff's allegations amount
                                                                                  22   to nothing more than a bare recitation of the elements of each cause of action.
                                                                                  23            Because Plaintiff cannot meet the essential standing element on his State Law
                                                                                  24   Claims, he cannot satisfy the second prong of the anti-SLAPP analysis. The anti-
                                                                                  25   SLAPP motion should be granted for that reason alone.
                                                                                  26

                                                                                  27

                                                                                  28   15
                                                                                            Compl., ¶ 8 – ECF No. 1
                                                                                                                                   -9-                    CASE NO. 3:21-cv-02304-LB
                                                                                                  NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                   PROCEDURE § 425.16 ET. SEQ.
                                                                                         Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 16 of 23



                                                                                   1                2.    Section 230 of the Communications Decency Act provides an
                                                                                                          absolute immunity for all of Plaintiff's State Law Claims
                                                                                   2

                                                                                   3         Section 230 of the Communications Decency Act provides that: "[n]o provider
                                                                                   4   or member of an interactive computer service shall be treated as the publisher or
                                                                                   5   speaker of any information provided by another information content provider." 47
                                                                                   6   U.S.C. § 230(c)(1). This immunity encompasses each of the State Law Claims
                                                                                   7   Plaintiff asserts against Defendants because the website for the Snacks Newsletter is
                                                                                   8   an interactive computer service. 47 U.S.C. § 230(e)(3) ("No cause of action may be
                                                                                   9   brought and no liability may be imposed under any State or local law that is
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   inconsistent with this section."); see also Carafano v. Metrosplash.com, Inc., 339
                                                                                  11   F.3d 1119, 1125 (9th Cir. 2003) (section 230 barred misappropriation of right of
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   publicity claim); Ebeid v. Facebook, Inc., 2019 WL 2059662, at *3 (N.D. Cal. May
                                                    Attorney s at Law




                                                                                  13   9, 2019) (section 230 barred California unfair competition claim).
                                                                                  14         Courts have treated § 230 immunity as being "quite robust, adopting a
                                                                                  15   relatively expansive definition of 'interactive computer service' and a relatively
                                                                                  16   restrictive definition of 'information content provider.' " Carafano, 339 F.3d at 1123.
                                                                                  17   An interactive computer service is entitled to immunity so long as it does not also
                                                                                  18   "function as an information content provider for the portion of the statement or
                                                                                  19   publication at issue." Id. (emphasis added). Where a "third party willingly provides
                                                                                  20   the essential published content, the interactive service provider receives full
                                                                                  21   immunity regardless of the specific editing or selection process." Id. at 1124.
                                                                                  22         Callahan v. Ancestry.com provides a recent example of § 230 immunity. In
                                                                                  23   that case, plaintiff brought claims against Ancestry.com under Cal Civ. Code § 3344
                                                                                  24   and Cal Bus. & Prof. Code § 17200, alleging violations of his rights of publicity and
                                                                                  25   unfair competition, based on Ancestry.com's use of yearbook photos, which it
                                                                                  26   obtained from third-party sources. Callahan v. Ancestry.com, Inc., Case No. 20-cv-
                                                                                  27   08437-LB, 2021 WL 783524 (N.D. Cal. Mar. 3, 2021). Despite the fact that
                                                                                  28   Ancestry.com did not obtain the content from the people who created the yearbook
                                                                                                                                - 10 -                 CASE NO. 3:21-cv-02304-LB
                                                                                                NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                 PROCEDURE § 425.16 ET. SEQ.
                                                                                            Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 17 of 23



                                                                                   1   photos, Ancestry.com was nonetheless immune from liability because this content
                                                                                   2   was created entirely by third parties. Id. at *6. Further, even though Ancestry.com
                                                                                   3   added information to accompany this third-party content, these actions did not
                                                                                   4   amount to "creating content" and thus did not act to strip Ancestry.com of its
                                                                                   5   immunity. Id. at *6. As the Court explained, "by taking information and photos from
                                                                                   6   [third parties] and republishing them on its website . . . [Ancestry.com] engaged in 'a
                                                                                   7   publisher's traditional editorial functions [that] [ ] do not transform an individual into
                                                                                   8   a content provider within the meaning of § 230. Id. at *6 (quoting Fraley v.
                                                                                   9   Facebook, 830 F.Supp.2d 785, 802 (N.D. Cal 2011). As such, Ancestry.com was
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   immune under § 230. Id.
                                                                                  11            There can be no question that the Snacks website is an interactive computer
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   services—a fact established by Plaintiff's allegations in Paragraph ¶4 of his complaint
                                                    Attorney s at Law




                                                                                  13   that the " 'Robinhood Snacks' website and app . . . [is accessible to] millions of
                                                                                  14   consumers across the United States." The Snacks website is indeed accessible to
                                                                                  15   millions of consumers across the country, and there are no limitations placed on this
                                                                                  16   access.16 A Snacks consumer does not need to be a customer of Defendants' other
                                                                                  17   services to view the content on the Snacks website, and this content is offered
                                                                                  18   completely free of charge.
                                                                                  19            The image used in the Article was provided by a third-party image aggregator,
                                                                                  20   Everett Collection.17 Generally, images used on the Snacks website relate to the
                                                                                  21   subject matter of the content directly by invoking similar concepts, related emotions,
                                                                                  22   or by providing examples through pop culture references to illustrate or make light
                                                                                  23   of topics related to stock market news. Plaintiff has not alleged—nor could he within
                                                                                  24   the bounds of Rule 11—that the image at issue here was altered in any way.
                                                                                  25            Because the Snacks website is an interactive computer service and the image
                                                                                  26   at issue here was provided by a third-party information content provider (i.e. Everett
                                                                                  27
                                                                                       16
                                                                                            Fact No. 5, Request for Judicial Notice.
                                                                                  28   17
                                                                                            Declaration of J. Burgess, ¶ 5.
                                                                                                                                       - 11 -            CASE NO. 3:21-cv-02304-LB
                                                                                                   NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                    PROCEDURE § 425.16 ET. SEQ.
                                                                                            Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 18 of 23



                                                                                   1   Collection), Defendants are immune under § 230 of the Communication Decency Act
                                                                                   2   from Plaintiff's State Law Claims because they rely entirely on the still frame.
                                                                                   3           Because Plaintiff's state claims are barred by the Communications Decency
                                                                                   4   Act, the anti-SLAPP motion should be granted.
                                                                                   5                  3.    Plaintiff cannot meet the second prong of the anti-SLAPP
                                                                                                            analysis because the Article does not satisfy the commercial use
                                                                                   6                        requirement for each of his state claims.
                                                                                   7           As discussed above, the Article on its face was a non-commercial report of
                                                                                   8   news, including educational commentary. But, by their nature, Plaintiff’s unfair
                                                                                   9   competition and right-of-publicity claims only protect commercial interests.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   California's UCL framework also only prohibits business practices that are
                                                                                  11   "unlawful, unfair or fraudulent." 18 Cal. Bus. & Prof. § 17200.
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12           Similarly, the right of publicity generally protects an individual's ability to
                                                    Attorney s at Law




                                                                                  13   control the commercial exploitation of his or her likeness. Under California Civil
                                                                                  14   Code § 3344(a), liability is established "for purposes of advertising or selling, or
                                                                                  15   soliciting purchase of products, merchandise, goods or services . . ." Cal. Civ. Code
                                                                                  16   § 3344(a). And under California common law, liability is established for the
                                                                                  17   "appropriation of plaintiff's name or likeness to defendant's advantage, commercially
                                                                                  18   or otherwise[.]" White v. Samsung Electronics America, Inc., 971 F.2d 1385, 1397
                                                                                  19   (9th Cir. 1992).
                                                                                  20           Cases involving a celebrity contain a common thread—the allegedly improper
                                                                                  21   use of the plaintiff's likeness is an exploitation through commercial speech, usually
                                                                                  22   through an advertisement. See, e.g., Allen v. National Video, Inc. 610 F.Supp. 612
                                                                                  23   (S.D.N.Y. 1985) (where Woody Allen sued the defendant for using a look-alike in
                                                                                  24   an advertisement promoting defendants' franchised video rental chain); Tin Pan
                                                                                  25
                                                                                       18
                                                                                          Because § 17200 is stated in the disjunctive, each of these grounds are based on
                                                                                  26   separate legal theories which are subject to different and, in some cases, special pleading
                                                                                       rules. Because Plaintiff fails to explain which theory he relies, his § 17200 claim fails to
                                                                                  27   state a claim for which relief can be granted. Compl., ¶ 57 (where Plaintiff relies on the
                                                                                       blanket statement that Defendants actions “constitute unfair, unlawful, and fraudulent
                                                                                  28   business practices . . .”) (emphasis added).
                                                                                                                                   - 12 -                   CASE NO. 3:21-cv-02304-LB
                                                                                                  NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                   PROCEDURE § 425.16 ET. SEQ.
                                                                                         Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 19 of 23



                                                                                   1   Appel v. Miller Brewing Co., 737 F.Supp. 826 (S.D.N.Y. 1990) (where Miller used
                                                                                   2   look-alikes of the three-person rap group "The Fat Boys" in a television commercial
                                                                                   3   promoting its beer); White v. Samsung Electronics America, Inc., 971 F.2d 1385 (9th
                                                                                   4   Cir. 1992) (where gameshow hostess Vanna White sued Samsung for the use of a
                                                                                   5   robotic look-alike in a television commercial); Wendt v. Host Intl'l, Inc., 125 F.3d
                                                                                   6   806 (9th Cir. 1997) (where the actors who played Cliff and Norm in the television
                                                                                   7   show "Cheers" sued based on robotic look-alikes at Cheers-themed bars in airports);
                                                                                   8   Hebrew University of Jerusalem v. General Motors LLC, 878 F.Supp. 2d 1021 (C.D.
                                                                                   9   Cal 2012), vacated, 2015 WL 9653154 (C.D. Cal. 2015) (dismissing claims based on
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   the use of Einstein's image in an ad for the car company). The "core notion" of
                                                                                  11   commercial speech is that it "does no more than propose a commercial transaction."
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   Bolger v. Youngs Drug Prods. Co., 463 U.S. 60, 66 (1983) (citations and quotations
                                                    Attorney s at Law




                                                                                  13   omitted).
                                                                                  14         Here, in contrast to the above examples, the Article is fundamentally
                                                                                  15   noncommercial in nature. The Article does not present an offer for the sale of goods
                                                                                  16   or services, it does not solicit business, it does not promote the Defendants, and it is
                                                                                  17   offered completely free of charge. It certainly is not an advertisement when its entire
                                                                                  18   content reported current financial news about tech stocks and provided educational
                                                                                  19   commentary about what constitutes a "correction" and the role of corrections in
                                                                                  20   equity markets. The Article contains no "call to action," asking the reader to engage
                                                                                  21   in a commercial transaction.
                                                                                  22         Considering the actual Article at issue as placed on the actual Snacks website,
                                                                                  23   under no set of facts can Plaintiff provide evidence of the requisite commercial use.
                                                                                  24   Therefore, Plaintiff cannot make out his name and likeness for a UCL claims. For
                                                                                  25   those reasons, the anti-SLAPP motion should be granted.
                                                                                  26                4.     Plaintiff's state claims all fail because they are barred, as a
                                                                                                           matter of law, by the First Amendment
                                                                                  27

                                                                                  28         The Article's content was newsworthy and provided educational commentary
                                                                                                                                 - 13 -                  CASE NO. 3:21-cv-02304-LB
                                                                                                NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                 PROCEDURE § 425.16 ET. SEQ.
                                                                                         Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 20 of 23



                                                                                   1   relevant to the investing public, and it is therefore protected by the First Amendment.
                                                                                   2   It is well settled that "no cause of action will lie for the publication of matters of the
                                                                                   3   public interest, which rests on the right of the public to know and the freedom of the
                                                                                   4   press to tell it." Downing v. Abercrombie & Fitch, 265 F.3d 994, 1001 (9th Cir.
                                                                                   5   2001). The First Amendment defense extends "to almost all reporting of recent
                                                                                   6   events[.]" Id. (citation omitted). "The First Amendment requires that the right to be
                                                                                   7   protected from unauthorized publicity be balanced against the public interest in the
                                                                                   8   dissemination of news and information consistent with the democratic processes
                                                                                   9   under the constitutional guarantees of freedom of speech and of the press." Yeager
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   v. Cingular Wireless LLC, 673 F.Supp.2d 1089, 1096 (E.D. Cal. Dec. 7, 2009)
                                                                                  11   (citations omitted). To balance these interests, a court must evaluate the "nature of
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   the precise information conveyed and the context of the communication." Id.
                                                    Attorney s at Law




                                                                                  13         The context of the communication is particularly important; namely, whether
                                                                                  14   the communication is commercial in nature.            For example, in Downing, the
                                                                                  15   defendant-clothing manufacturer used photographs of famous surf legends in its
                                                                                  16   commercial catalog, which included news information, but primarily promoted its
                                                                                  17   business. Downing, 265 F.3d at 1000–02. Because of its commercial character, the
                                                                                  18   Downing Court found that the defendant's use of the plaintiff's likeness amounted to
                                                                                  19   "window dressing."      Id. at 1002.     Similarly, the claims in Yeager related to
                                                                                  20   communications about the devastation wrought by Hurricane Katrina, which, while
                                                                                  21   newsworthy, were clearly intended to promote the defendant's wireless services.
                                                                                  22   Yeager, 673 F.Supp.2d at 1098–99. The commercial nature of these communications
                                                                                  23   swayed the respective courts to find that the First Amendment defense did not apply.
                                                                                  24         Conversely, as an editorial news report, the Article falls squarely within the
                                                                                  25   protection afforded by the First Amendment. As noted, the Article provides news
                                                                                  26   updates on an important matter of public concern (i.e. the stock market), and its non-
                                                                                  27   commercial nature bolsters that protection. Defendants' use of the materials at issue
                                                                                  28   is relevant to the topic being discussed—corrections in the stock market. These
                                                                                                                                 - 14 -                  CASE NO. 3:21-cv-02304-LB
                                                                                                NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                 PROCEDURE § 425.16 ET. SEQ.
                                                                                         Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 21 of 23



                                                                                   1   materials effectively "tee up" the topic, linking the materials and the newsworthy
                                                                                   2   topic in a meaningful and humorous way.
                                                                                   3           As such, Defendants' editorial newsletter is entitled to full First Amendment
                                                                                   4   protection and the anti-SLAPP motion should be granted.
                                                                                   5                 5.     Plaintiff's state claims are preempted by federal copyright law
                                                                                   6           Just like any state law, California's statutory and common law-based causes of
                                                                                   7   action related to unfair competition and rights of publicity are subject to preemption
                                                                                   8   under the Supremacy Clause of the United States Constitution if they "actually
                                                                                   9   conflict[] with a valid federal statute" or if they "stand[] as an obstacle to the
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   accomplishment and execution of the full purposes and objectives of Congress."
                                                                                  11   Edgar v. MITE Corp. 457 U.S. 624, 631 (1982).              In addition, "Congress is
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   empowered to pre-empt state law by so stating in express terms." California Federal
                                                    Attorney s at Law




                                                                                  13   S. & L. Assn. v. Guerra, 479 U.S. 272, 280 (1987). Plaintiff’s claims are preempted
                                                                                  14   here.
                                                                                  15           Section 301 of Copyright Act expressly prohibits states from legislating in the
                                                                                  16   area of copyright law. It states: "On and after January 1, 1978, all legal or equitable
                                                                                  17   rights that are equivalent to any of the exclusive rights within the general scope of
                                                                                  18   copyright as specified by section 106 in works of authorship that are fixed in a
                                                                                  19   tangible medium of expression and come within the subject matter of copyright as
                                                                                  20   specified by sections 102 and 103 . . . are governed exclusively by this title.
                                                                                  21   Thereafter, no person is entitled to any such right or equivalent right in any such
                                                                                  22   work under the common law or statutes of any State." 17 U.S.C. § 301(a) (emphasis
                                                                                  23   added).
                                                                                  24           The fact that actors cannot assert state law rights in another's federally
                                                                                  25   protected motion picture is well settled in California. On this point, Fleet v. CBS,
                                                                                  26   Inc. is instructive. In Fleet, an actor in the movie "White Dragon" sought to prevent
                                                                                  27   the dissemination of individual pictures from the movie, relying on his right of
                                                                                  28   publicity and unfair competition under state law. Fleet v. CBS, Inc., 50 Cal.App.4th
                                                                                                                                - 15 -                 CASE NO. 3:21-cv-02304-LB
                                                                                                 NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                  PROCEDURE § 425.16 ET. SEQ.
                                                                                         Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 22 of 23



                                                                                   1   1911 (1996). The actor claimed that CBS made unauthorized uses of his likenesses
                                                                                   2   by using still-frame images from the movie in various advertisements and
                                                                                   3   promotional materials. The Fleet Court analyzed the actor's claims under California's
                                                                                   4   common law, Civil Code § 3344, and Business and Professions Code § 17200—the
                                                                                   5   exact same bases of Plaintiff's State Law Claims here.
                                                                                   6         The Fleet Court found that the actor's claims were preempted under federal
                                                                                   7   copyright law. The Court held that the actor was, in essence, attempting to assert
                                                                                   8   rights in materials that fell within CBS' exclusive rights based on its copyright in the
                                                                                   9   movie, explaining that "because a performance is fixed in tangible form when it is
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   recorded, a right of publicity in [such] performance . . . is subject to preemption." Id.
                                                                                  11   at 1924 (quoting Baltimore Orioles, Inc. v. Major League Baseball Players, 805 F.2d
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   663, 677, n. 26 (7th Cir. 1986)). Accordingly, "[a] claim asserted to prevent nothing
                                                    Attorney s at Law




                                                                                  13   more than the reproduction . . . distribution, or display of a dramatic performance
                                                                                  14   captured on film is subsumed by copyright law and preempted." Id.
                                                                                  15         Here, Plaintiff has not alleged that he owns the copyright in the still frame that
                                                                                  16   depicts his movie character, as used in the Article—nor could he do so in good faith.
                                                                                  17   Just like the still frames used in Fleet, the image at issue is a single frame from the
                                                                                  18   movie "Are We Done Yet?" in which Plaintiff starred. As the Fleet Court stated
                                                                                  19   when considering whether California's law was preempted by copyright law, if what
                                                                                  20   plaintiff is "seeking is to prevent a party from exhibiting a copyrighted work they are
                                                                                  21   making a claim 'equivalent to an exclusive right within the general scope of
                                                                                  22   copyright.'" Id.at 1920. Thus, preemption applied.
                                                                                  23         For the same reason that the Fleet actor's claims were preempted, so too are
                                                                                  24   Plaintiff's State Law Claims here. Plaintiff is attempting to assert his state law right
                                                                                  25   of publicity under California common law and Civil Code § 3344, as well as unfair
                                                                                  26   competition under Business and Professions Code § 17200, to prevent Defendants
                                                                                  27   from reproducing, distributing, and displaying an image from a movie in which
                                                                                  28   Plaintiff has no rights. Once Plaintiff's performance in "Are We Done Yet?" was
                                                                                                                                 - 16 -                 CASE NO. 3:21-cv-02304-LB
                                                                                                NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                 PROCEDURE § 425.16 ET. SEQ.
                                                                                         Case 3:21-cv-02304-LB Document 11 Filed 04/22/21 Page 23 of 23



                                                                                   1   fixed in tangible form (i.e., upon being recorded), any and all rights in and related to
                                                                                   2   that performance were subsumed by the movie studios' copyrights in the film.
                                                                                   3   Because the rights to reproduce, distribute, and display the film (or any portion of it)
                                                                                   4   fall within the exclusive scope of protection afforded to the copyright owners under
                                                                                   5   Section 106 of the Copyright Act, Plaintiff's State Law Claims are preempted under
                                                                                   6   federal copyright law.
                                                                                   7         Because Plaintiff's claims under state law are preempted, he cannot meet his
                                                                                   8   burden under the second prong of the anti-SLAPP analysis and this anti-SLAPP
                                                                                   9   motion should be granted.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   IV.   CONCLUSION
                                                                                  11         It is hard to imagine that Plaintiff seriously believed that Defendants were
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   commercially trading on his persona when the Article was published. Regardless of
                                                    Attorney s at Law




                                                                                  13   what he thought and his feelings about Defendants, the Article represents the exercise
                                                                                  14   of free speech rights on a matter of public concern. Because his state claims are
                                                                                  15   legally untenable and without merit, they must be dismissed under the anti-SLAPP
                                                                                  16   Statute.
                                                                                  17   Dated: April 22, 2021                         BROWNSTEIN HYATT FARBER
                                                                                                                                     SCHRECK, LLP
                                                                                  18

                                                                                  19
                                                                                                                                     By: /s/ Mitchell J. Langberg
                                                                                  20                                                    MITCHELL J. LANGBERG
                                                                                                                                        Attorneys for Defendants
                                                                                  21                                                    ROBINHOOD MARKETS, INC.
                                                                                                                                        AND ROBINHOOD FINANCIAL,
                                                                                  22                                                    LLC
                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28
                                                                                                                                 - 17 -                 CASE NO. 3:21-cv-02304-LB
                                                                                                  NOTICE OF MOTION AND MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                   PROCEDURE § 425.16 ET. SEQ.
